Whalet, OMuf Justice,
delivered the opinion of the court:
This case first came before the court on a demurrer to the petition and the demurrer was sustained on November 6, 1933. The plaintiff amended the petition and the case is now presented on its merits. The amendment to the petition presents no new and material issue, nor does it amplify the petition so that it states a new cause of action.
The sole issue is one of law. Plaintiff contends that under the treaty of 1866 in which the freedmen were admitted into this nation as native citizens, provision was made for political rights only and participation in the tribal property along with the Indians by blood was .not included, and that the inclusion of nine hundred odd freedmen in the division of tribal funds and lands on the same basis as the Indians by blood was illegal and wrongful. The question presented is identical with that which was raised by the demurrer and which was decided by Chief Justice Booth in a learned and elaborate opinion, Seminole Nation v. United States, 78 C. Cls. 455.
We can see no benefit to be gained by another opinion on this issue. Chief Justice Booth covered the issue in such a clear and convincing opinion that nothing can be added to it. We not only adhere to that decision but we adopt it as the decision in this case.
The petition is dismissed. It is so ordered.
Whitaker, Judge; Williams, Judge; Littleton, Judge; and Green, Judge, concur.